Name: Council Regulation (EC) No 566/94 of 10 March 1994 extending Regulation (EEC) No 792/93 establishing a cohesion financial instrument
 Type: Regulation
 Subject Matter: European Union law;  environmental policy;  transport policy;  organisation of transport
 Date Published: nan

 No L 72/ 116. 3 . 94 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 566/94 of 10 March 1994 extending Regulation (EEC) No 792/93 establishing a cohesion financial instrument Whereas it is appropriate that the Member States concerned should be enabled to fulfil this objective, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Regulation (EEC) No 792/93 of 30 March 1993 establishing a cohesion financial instru ­ ment ('), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas continuity should be ensured between the cohe ­ sion financial instrument and the Cohesion Fund ; Whereas such continuity can be effective only if the beneficiary Member States are enabled to prepare projects sufficiendy in advance ; Whereas, in accordance with the conclusions of the Edin ­ burgh European Council and Article 8 (3) of Regulation (EEC) No 792/93, projects submitted must be of a suffi ­ cient scale to have a significant impact in the fields of environmental protection or in the improvement of trans ­ European transport infrastructure networks ; Article 1 In Article 11 of Regulation (EEC) No 792/93 '1 April 1994' shall be replaced by '31 December 1994'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 March 1994. For the Council The President Y. PAPANTONIOU (') OJ No L 79, 1 . 4. 1993, p. 74.